  Case 1:19-cv-00802-LPS Document 2 Filed 05/01/19 Page 1 of 1 PageID #: 28
                        IN THE UNITED STATE DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
IN RE: ManagedStorage International, Inc., et al.
                                            )
 Jeoffrey L. Burtch, Chapter 7 Trustee,     )
                                            )
                 Appellant,                 )
                                            )
          v.                                )       Civil Action No. 19-802 UNA
                                            )
 AVT Technologies, Successor in             )
 Interest to Avnet, Inc.                    )
                                            )       Bankruptcy Case No. 09-10368 (MFW)
                 Appellee.                  )       Bankruptcy BAP No. 19-28
                                            )

                                 NOTICE OF DOCKETING


A Notice of Appeal of the following order of the Bankruptcy Court dated 4/17/2019 was
docketed in the District Court on 4/30/2019:

Order Approving Stipulation and Releases Among Debtors, Secured Creditor, Avnet, Inc.,
                   and Laurus Related Parties dated April 17, 2019

In accordance with the Standing Order of the Court dated September 11, 2012, this case shall be
referred to a United States Magistrate Judge to determine the appropriateness of mediation.
Briefing will be deferred.

Documents prepared for mediation shall be submitted directly to the mediator and should not be
filed with the Clerk’s Office. Any attorneys of record who are not members of the Bar of this
Court shall associate with local counsel in accordance with District of Delaware Local Rule 83.5.
Upon the request of a Judge or a mediator, counsel shall supply paper copies of the designated
record.

                                                John A. Cerino
                                                Clerk of Court



Date: 5/1/2019
CC. U.S. Bankruptcy Court
      Counsel via CM/ECF
